Citation Nr: 9909433	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  94-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
ventral hernia, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for service-connected 
abdominal neuralgia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The veteran had recognized active service from April 1937 to 
July 1939, from August 1939 to October 1945, from March 1948 
to April 1950, and unrecognized active service May 1951 to 
October 1953. 

This case initially came to the Board of Veterans' Appeal 
(Board) on appeal from a February 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted benefits, on a new and 
material basis, for residuals of a cholecystectomy under the 
provisions of 38 U.S.C.A. § 1151.  The residuals consisted of 
a ventral hernia, rated as 20 percent disabling, and 
abdominal neuralgia, rated as 10 percent disabling.  The 
veteran filed a timely notice of disagreement as to the 
compensation levels, and was issued a statement of the case 
in August 1995.  The RO received the veteran's substantive 
appeal later that month.  In December 1995, the veteran 
testified at a personal hearing before the Hearing Officer 
(HO) at the local VARO.  The HO confirmed and continued the 
denial of the benefits sought by supplemental statement of 
the case (SSOC) issued in August 1996.  The Board remanded 
this case for additional development in February 1997.  By 
rating decision and SSOC issued in May 1998, the HO granted 
an increased rating to 40 percent for ventral hernia but 
confirmed and continued the denial of the veteran's abdominal 
neuralgia claims.  The veteran thereafter testified at a 
Videoconference hearing conducted by the undersigned in 
December 1998.

The Board further notes that the RO transferred this appeal 
to the Board on November 23, 1998.  On January 5, 1999, the 
Board received 2 pages of additional VA outpatient treatment 
records with a waiver of initial RO consideration.  Under the 
applicable regulations, an appellant and his or her 
accredited representative must submit additional evidence 
within 90 days following notification of certification and 
transfer of records to the Board.  See 38 C.F.R. § 20.1304(a) 
(1998) (emphasis added).  In the instant case, a copy of the 
letter notifying the veteran of certification of his appeal 
to the Board has not been associated with his claims folder.  
In the absence of such, the Board finds that reasonable doubt 
must be accorded in the veteran's favor, and the additional 
evidence must be considered to have been submitted in a 
timely fashion.  See 38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, it has been accepted by the Board pursuant to 38 
C.F.R. § 19.37(b) (1998).


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran was last afforded VA 
examination for compensation purposes in October 1997.  
During the course of his videoconference hearing, however, 
the veteran indicated that since the October 1997 
examination, he has been treated by VA on occasion for his 
claimed disabilities.  To date, however, these additional VA 
treatment records have not been associated with the claims 
folder.  The Board finds, consistent with Littke, that 
additional assistance is required.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that the 
Board may only consider independent medical evidence to 
support its findings.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board may seek an advisory 
opinion, order a medical examination or cite recognized 
medical treatise in its decisions that clearly support its 
ultimate conclusions.  This procedure ensures that all 
medical evidence contrary to the veteran's claim will be made 
known.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Inasmuch as this case is already being remanded, the Board 
would find it useful if the RO schedule the veteran for 
additional gastrointestinal and neurologic examinations in 
order to determine the current nature and extent of the 
veteran's service-connected disabilities.

Under the circumstances of this case, the Board finds that 
additional assistance is necessary, and this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
ventral hernia and abdominal neuralgia 
since 
February 1, 1997, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for VA gastrointestinal and 
neurologic examinations in order to 
determine the current nature and extent 
of his service-connected ventral hernia 
and abdominal neuralgia.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by each examiner prior to his or her 
examination.  X- rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiners.  
Each examiner must provide a thorough 
description of the veteran's ventral 
hernia and abdominal neuralgia.  The 
examination reports should reconcile the 
veteran's subjective complaints of pain 
with the objective findings on 
examination.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination reports should 
then be associated with the veteran's 
claims folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  The RO must then re-adjudicate the 
veteran's claims for an increased rating 
for service-connected ventral hernia and 
abdominal neuralgia.

5.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should also 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	A. BRYANT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

